ICJ_071_ContinentalShelf-InterpretationRevision_TUN_LBY_1985-12-10_JUD_01_ME_03_EN.txt. 246

SEPARATE OPINION OF JUDGE SCHWEBEL

While I am largely in accord with the Judgment, there are aspects of its
reasoning with which I do not agree. I have particular reservations about
the Court’s treatment of the question of whether, in 1982, it appreciated
that the petroleum concessions of Tunisia and Libya overlapped. When the
Court in 1982 declared that “the phenomenon of actual overlapping of
claims did not appear until 1974, and then only in respect of areas some 50
miles from the coast” — and specified that this was “the actual situation” —
(para. 117), the Court clearly acted on the understanding that, before 1974,
and within 50 miles of the coast, the concessions which had been granted
by Tunisia and by Libya did not overlap. If the Court in 1982 really
understood that there was a measure of overlapping before 1974 within 50
miles of the coast, but nevertheless cast its Judgment in the terms in which
it is cast, those terms are inexplicable. ,

Whatever may have been the understanding of one or more judges, and
whatever exiguous indications the record of the pleadings may reveal of
overlap, it is clear to me, from the language of the Judgment quoted above,
that the Court as a whole when it adopted its 1982 Judgment was under the
impression that there was no “actual overlapping” at the time and in the
zone specified. In its Application for Revision and Interpretation, Tunisia
has demonstrated the error of that impression. Nevertheless, I agree with
the Court in its holding that the request for revision is inadmissible,
because that error is not of such a nature as to be a decisive factor. Had the
Court been actively aware of the minor measure of overlapping which
obtained, that would not have changed the decision of the Court on the
first sector of the delimitation line.

(Signed) Stephen M. SCHWEBEL.

58
